DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/484289, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not provide support for the following: 
   
“wherein the handle has a contoured top surface comprising a concave surface extending from a proximal end of the handle to the distal end of the handle” (Claims 20, 27)
“wherein the handle has a contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle” (Claims 20, 27)
“wherein the handle has a maximum width that is greater than a maximum width of the applicator head” (Claim 25)
“wherein the contoured top surface and contoured bottom surface of the handle tapers toward the distal end of the handle (Claim 31)
“a contoured bottom surface, the contoured top surface comprising a concave surface extending from a proximal end of the handle to a distal end of the handle” (Claim 33)
“the contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle” (Claim 33)
Accordingly, claims 20-23, and 25-37 are not entitled to the benefit of the prior filed application 62/484289. 
Applicant’s claim for the benefit of prior-filed application, PCT/US18/26818, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date for claims 20-23, and 25-37 is 04/10/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, lines 1-3 recite “the one or more applicator implements comprise a plurality of applicator heads”, which is unclear.  It is unclear if the limitation intends to recite that each applicator implement comprises multiple applicator heads, or if the device as a whole comprises multiple applicator heads.  For purposes of substantive examination, the aforementioned limitation will be interpreted as meaning that the device comprises a plurality of applicator heads and that each applicator head comprises a single applicator implement, that the applicator head is positioned at a proximal end of the applicator implement and that the applicator implement is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip.  It is suggested to rephrase the aforementioned portion of claim 37 as follows: “wherein each of the one or more applicator implements comprise an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandratavich et al. (US6062229).
Regarding claim 20, Kandratavich discloses a device (1, Figures 1-3) for applying or removing nail polish (refer to Abstract) or nail art on a finger or toe nail, comprising: 
a handle (2 and 12, Figures 1-3) having a chamber (15, Figure 3) therein configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (“A desired quantity of a polish-removing solution is then introduced into the reservoir”, refer to Column 4, lines 22-24); and 
an applicator head (6, Figure 3) attached to a distal end of the handle and having an applicator implement (3, Figures 1-3) at a distal end (left end with respect to Figure 3) of the applicator head, the applicator head having a flow path (the applicator head is “open at both ends”, refer to Column 3, lines 9-10, thereby defining a flow path through the interior thereof) that extends through the applicator head to the applicator implement and is in fluid communication with the volume of liquid so that the liquid flows through the applicator head to the applicator implement (“plunger 12 operates to pump fluid from the reservoir 15 to the brush 3”, refer to Column 3, lines 32-33), 
wherein selective actuation of the handle by a user allows the liquid to flow out from the handle and through the applicator head to the applicator implement for application of the liquid by the user to the finger or toe nail (plunger, 12, is actuated selectively to dispense fluid from the handle through the applicator head to the applicator implement, refer to Column 3, lines 29-32), 
wherein the handle has a contoured top surface comprising a concave surface extending from a proximal end of the handle to the distal end of the handle (refer to rotated and annotated Figure 1, below), the concave surface configured to receive a user's finger thereon (“conveniently and comfortably grasped by a user”, refer to Column 2, lines 60-61), 
wherein the handle has a contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle (refer to rotated and annotated Figure 1, below), the convex surface configured to receive one or more user's fingers thereon (“conveniently and comfortably grasped by a user”, refer to Column 2, lines 60-61).

    PNG
    media_image1.png
    665
    1018
    media_image1.png
    Greyscale

Regarding claim 21, Kandratavich discloses the device of claim 20, further comprising a valve (17, 18) that selectively allows flow of the liquid through the applicator head to the applicator implement (“one-way valves 17, 18 are implemented as diaphragms which allow fluid to pass forward…but which prevent fluid from passing rearwardly”, refer to Column 3, lines 36-39).
Regarding claim 22, Kandratavich discloses the device of claim 20, wherein selective actuation of the handle comprises squeezing of the handle (squeezing is defined by Oxford Languages as “firmly press something soft or yielding, typically with one’s fingers”; Kandratavich’s selective actuation is achieved by “depression of the plunger 12 operates to pump fluid from the reservoir 15 to the brush 3”, refer to Column 3, lines 32-33; thus, the selective actuation of the handle comprises depressing/squeezing of the plunger 12, which yields under the pressure of a user’s finger in order to dispense the nail polish removing fluid).
Regarding claim 23, Kandratavich discloses the device of claim 20, wherein the applicator implement is chosen from a group consisting of a brush, and a sponge (“the brush 3 preferably takes the form of a sponge…However, the brush 3 can alternatively be formed of a plurality of bristles”, refer to Column 2,  lines 65-67).
Regarding claim 25, Kandratavich discloses the device of claim 20, wherein the handle has a maximum width that is greater than a maximum width of the applicator head (best shown in Figure 3, wherein applicator head, 6, is depicted as having a smaller width than the handle, 2 and 12).
Regarding claim 27, Kandratavich discloses a device (1, Figures 1-3) for applying or removing nail polish (refer to Abstract) or nail art on a finger or toe nail, comprising: 
a handle (2 and 12, Figures 1-3) having a chamber (15, Figure 3) therein configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (“A desired quantity of a polish-removing solution is then introduced into the reservoir”, refer to Column 4, lines 22-24), 
an applicator implement (3, Figures 1-3) operatively coupled to a distal end of the handle (best shown in Figures 1-3) and having a flow path (“the pores of the foam sponge or the bristles of the brush must be able to pass fluids from the center of the brush 3 to the surface 5 so that a polish-removing fluid received within the housing 2 can be delivered to the surface 5 of the brush 3”, refer to Column 3, lines 1-5, thus, a flow path exists within the applicator implement in order to permit the flow of the polish-removing fluid to the implement) that extends from the volume of liquid positioned in the chamber to the applicator implement so that the liquid flows from the volume of liquid positioned in the chamber to the applicator implement (“plunger 12 operates to pump fluid from the reservoir 15 to the brush 3”, refer to Column 3, lines 32-33); and 
a valve (17, 18) that selectively allows flow of the liquid from the volume of liquid positioned in the chamber to the applicator implement (“one-way valves 17, 18 are implemented as diaphragms which allow fluid to pass forward…but which prevent fluid from passing rearwardly”, refer to Column 3, lines 36-39),
wherein selective actuation of the handle by a user allows the liquid to flow out from the volume of liquid positioned in the chamber through the valve and through the applicator implement for application of the liquid by the user to the finger or toe nail (plunger, 12, is actuated selectively to dispense fluid from the handle through the applicator head to the applicator implement, refer to Column 3, lines 29-32), 
wherein the handle has a contoured top surface comprising a concave surface extending from a proximal end of the handle to the distal end of the handle (refer to rotated and annotated Figure 1, below), the concave surface configured to receive a user's finger thereon (“conveniently and comfortably grasped by a user”, refer to Column 2, lines 60-61), 
wherein the handle has a contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle (refer to rotated and annotated Figure 1, below), the convex surface configured to receive one or more user's fingers thereon (“conveniently and comfortably grasped by a user”, refer to Column 2, lines 60-61).

    PNG
    media_image1.png
    665
    1018
    media_image1.png
    Greyscale

Regarding claim 28, Kandratavich discloses the device of claim 27, wherein selective actuation of the handle comprises squeezing of the handle (squeezing is defined by Oxford Languages as “firmly press something soft or yielding, typically with one’s fingers”; Kandratavich’s selective actuation is achieved by “depression of the plunger 12 operates to pump fluid from the reservoir 15 to the brush 3”, refer to Column 3, lines 32-33; thus, the selective actuation of the handle comprises depressing/squeezing of the plunger 12, which yields under the pressure of a user’s finger in order to dispense the nail polish removing fluid).
Regarding claim 29, Kandratavich discloses the device of claim 27, wherein the applicator implement is chosen from a group consisting of a brush, and a sponge (“the brush 3 preferably takes the form of a sponge…However, the brush 3 can alternatively be formed of a plurality of bristles”, refer to Column 2,  lines 65-67).
Regarding claim 30, Kandratavich discloses the device of claim 27, wherein at least a portion of the handle has a circular outer perimeter (“substantially cylindrical in cross-section”, refer to Column 2, lines 56-57).
Regarding claim 31, Kandratavich discloses the device of claim 27, wherein the contoured top surface and contoured bottom surface of the handle tapers toward the distal end of the handle (best shown in Figures 1-3, wherein the left side/distal end of the handle has a smaller cross-section than a middle portion of the handle, thereby defining a taper).
Regarding claim 33, Kandratavich discloses a kit (1, Figures 1-3) for applying or removing nail polish or nail art on a finger or toe nail (refer to Abstract), comprising: 
a handle (12 and 2, Figures 1-3) having a chamber (15, Figure 3) therein configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (“A desired quantity of a polish-removing solution is then introduced into the reservoir”, refer to Column 4, lines 22-24), the handle having a contoured body with a contoured top surface and a contoured bottom surface, the contoured top surface comprising a concave surface extending from a proximal end of the handle to a distal end of the handle (refer to rotated and annotated Figure 1, below), the concave surface configured to receive a user's finger thereon (“conveniently and comfortably grasped by a user”, refer to Column 2, lines 60-61), the contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle (refer to rotated and annotated Figure 1, below), the convex surface configured to receive a user's finger thereon (“conveniently and comfortably grasped by a user”, refer to Column 2, lines 60-61); and 
one or more applicator implements (Kandratavich disclose one applicator implement, 3, Figures 1-3), each applicator implement operatively coupleable (best shown in Figure 3) to the distal end of the handle and having a flow path (the applicator implement comprises an applicator head, 6, which is “open at both ends”, refer to Column 3, lines 9-10, thereby defining a flow path through the interior thereof) that extends through the applicator implement (best shown in Figure 3) and is in communication with the volume of liquid positioned in the chamber so that the liquid flows from the volume of liquid positioned in the chamber and to the applicator implement (“pump fluid from the reservoir 15 to the brush 3”, refer to Column 3, lines 32-33), and wherein selective actuation of the handle by a user allows the liquid to flow out from the volume of liquid positioned in the chamber and to the applicator implement for application of the liquid by the user to the finger or toe nail (“plunger 12 operates to pump fluid from the reservoir 15 to the brush 3”, refer to Column 3, lines 32-33).

    PNG
    media_image1.png
    665
    1018
    media_image1.png
    Greyscale

Regarding claim 34, Kandratavich discloses the kit of claim 33, wherein one or both of the handle and the one or more applicator implements include a flow control member that includes a one-way valve (one-way valves, 17 and 18, are disposed within the handle, refer to Figure 3).
Regarding claim 35, Kandratavich discloses the kit of claim 33, wherein the applicator implement is chosen from a group consisting of a brush, and a sponge (“the brush 3 preferably takes the form of a sponge…However, the brush 3 can alternatively be formed of a plurality of bristles”, refer to Column 2,  lines 65-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26, 32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kandratavich in view of Dockery (US2014/0133895).
Regarding claims 26, 32, and 36, Kandratavich discloses the device of claims 20, 27, and 33, wherein the applicator implement is part of an applicator head (applicator implement, 3, is attached to an applicator head, 6, for mounting to the handle of the device; refer to Figure 3) that is mounted to the distal end of the handle (best shown in Figure 3) but does not explicitly disclose wherein the applicator head is removably coupleable; however, Kandratavich does disclose that prior to use, “A desired brush…is inserted into the open proximal end 8 of the collar 7, readying the apparatus for use” (refer to Column 4, lines 28-31) and that the applicator implement and applicator head can be fixed to the handle via “frictional fit or a locking fit…[or] keyed, if desired” (refer to Column 3, lines 12-15).  Thus, Kandratavich demonstrates that modifying the means by which the applicator implement and applicator head attach to the handle is within the scope of the invention.
	Dockery discloses a similar device for applying a nail polish removal fluid to a user’s nails (Figures 1-9; refer to Paragraphs [0024, 0027]), having a handle (10A) with a chamber therein (interior of handle, 10A, as best shown in Figure 3), a flow control member (32) disposed at a distal end (right end, refer to Figures 1-9) of the handle, and an applicator head (16, 16A, 16B, 16C), removably coupleable to the distal end of the handle (refer to Paragraph [0034]) so as to permit a user to remove and replace a first applicator head with an applicator head of a different configuration.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kandratavich’s device such that the applicator head is removably coupleable, as taught by Dockery, since Kandratavich disclose that the means by which the applicator implement and applicator head couple to the handle can be modified, because Dockery demonstrates that removably coupled applicators are well-known in the art and since such a modification provides the advantage of permitting a user to replace worn applicators without having to replace the entire nail polish removing device and/or to change the type of applicator.  
Regarding claim 37, the combination of Kandratavich and Dockery discloses the kit of claim 36, as applied above.  The combination does not thus far disclose wherein the one or more applicator implements comprise a plurality of applicator heads at a proximal end of the one or more applicator implements, each of the plurality of applicator implements are chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip.  Dockery further discloses providing a plurality of applicator heads (refer to Dockery Paragraph [0034]) including brushes (refer to Paragraph [0032]) so that a user may replace an applicator head when it has become worn or to change to a different type of applicator head.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Kandratavich and Dockery to comprise a plurality of replaceable applicator heads chosen from a group consisting of a brush, as taught by Dockery, since such a modification provides the advantage of allowing a user to discard a worn applicator head, and additionally provides the advantage of allowing a user to easily switch between different types of applicator heads.
Response to Arguments
Double Patenting Rejection
The double patenting rejection has been withdrawn.
Claim Objections 
Applicant’s amendment filed 02/11/2022 overcomes the claim objections of claims 31 and 36-37; thus, the claims objections to claims 31, and 36-37 have been withdrawn. 
35 U.S.C. 112(a) Rejection
Applicant’s amendments filed 02/11/2022 to claims 20, 27, and 23 to remove the limitation regarding a resilient handle overcome the 35 U.S.C. 112(a) rejection, thus the 35 U.S.C. 112(a) rejection of claims 20-37 has been withdrawn. 
35 U.S.C. 112(b) Rejection
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive and thus, the 35 U.S.C. 112(b) rejection is maintained. While the Applicant has amended claim 37, the amendment does not overcome the indefiniteness issue.  The limitation “wherein the one or more applicator implements comprise a plurality of applicator heads at a proximal end of the one or more applicator implements” is unclear since the claim is written as if each applicator implement (i.e., brush, sponge, etc.) comprises a plurality of applicator heads; however, in view of Applicant’s disclose (see Figure 9) each implement comprises a single, respective applicator head.  Thus, as stated in the 35 U.S.C. 112(b) rejection to claim 37, above, it is suggested to further amend the claim as follows: “wherein each of the one or more applicator implements comprise an .
35 U.S.C. 102 and 103 Rejection
Applicant’s arguments with respect to claims 20-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772